DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-50 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a device structure comprising: an epitaxial structure comprising a semiconductor material comprising an impurity dopant, wherein the epitaxial structure is adjacent to a sidewall of the second body and between the spacer and the insulator; and a metallization structure coupled to a sidewall of the epitaxial structure and coupled with one of the terminals of the first device (claim 26), a method of forming a stacked device, the method comprising: forming an opening and removing a portion of the semiconductor body adjacent to the spacer, the opening further exposing one of the terminals of the first device structure; laterally recessing a sidewall of the semiconductor body; forming an epitaxial structure on the sidewall; and forming a metallization structure in the opening, the metallization structure adjacent to the epitaxial structure, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Block et al (10,872,820 B2) disclose integrated circuit structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
January 13, 2022